DETAILED ACTION

This office action is in response to the remarks and amendments filed on 5/11/22.  Claims 1-6, 8, 10, and 12-18 are pending.  Claims 1-6, 8, 10, and 12-18 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0351564 to Vogel, in view of US Patent 2,464,435 to Conradt. 
Claim 1.  A pillow cover comprising: a pillow case having a U-shaped pocket (see Vogel, Fig. 13 pillow #22; regarding a pillow case see paragraph [0043]), a first opening comprising a pocket opening (Vogel paragraph [0043] teaches “said cover may be a one or two piece design slipped over the pillows and removed for washing”; therefore the u-shaped pillow case of Vogel inherently has an opening) on the pocket, a cavity (Vogel, Fig. 13, the cavity is the region which contains the pillow; see paragraph [0043]), and a second opening comprising a pillow opening, the pillow opening configured to allow the pillow case to receive a standard-sized pillow into the cavity (see Vogel, Fig. 13 pillow #23; regarding a pillow case see paragraph [0043]; regarding a “standard-sized pillow” Vogel discusses “other dimensions, shapes and sizes” in paragraph [0023], moreover, it would have been obvious matter of design choice to provide a pillow of any size including a “standard” size, since such a modification would have involved a mere change in the size of a component and a change is size is generally recognized as being within the level of ordinary skill in the art; In re Rose, 105 USPQ 237, (CCPA 1955)); a U-shaped support pillow insert insertable into the pocket through the pocket opening to form a U-shaped support pillow on the surface the pillow case (Vogel, Fig. 13, #22); ; and a protective layer inside the cavity adjacent the pocket (Vogel paragraph [0043] teaches a vinyl layer on the pillow).
Claim 8.  The pillow cover as claimed in claim 1, wherein the one or more straps comprise a lateral strap (Conradt, Fig. 1, #24) connecting two shorter ends of the pillow case and a vertical strap (Conradt, Fig. 1, #32) connecting one of a long side of the pillow case to the lateral strap.
Claim 10.  The pillow cover as claimed in claim 1, wherein the pocket comprises a top mount (Vogel, Fig. 1; pillow #22 is mounted on top of pillow #23, which reads on Applicant’s language of “a top mount”).
Claim 13.  The pillow cover as claimed in claim 1, wherein the adjustable fasteners comprise clips (Vogel teaches clips on strap #31 in Fig. 16).
Claim 14.  The pillow cover as claimed in claim 1, wherein the adjustable fasteners comprise hook and loop closures (Examiner takes Official Notice that buckles and hook and loop fasteners are art recognized equivalents, and it would have been obvious for one of ordinary skill in the art to use replace the buckles of Conradt with hook and loop fasteners; furthermore, Vogel teaches the use of hook and loop fasteners at least in paragraph [0031]).
Claim 15.  The pillow cover as claimed in claim 1, wherein the U-shaped pillow is configured to support a head of a user (Vogel Fig. 6) while sitting in the chair (in the proposed combination of Vogel and Conradt, the apparatus of Vogel is capable of being attached to a chair and use in the claimed manner).
Claim 16.  The pillow cover as claimed in claim 1, wherein the U-shaped pillow is configured to limit range of motion of a head of a user (the pillow of Vogel inherently limits the range of motion of a head of a user; see Vogel, Fig. 6).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0351564 to Vogel and US Patent 2,464,435 to Conradt, in view of US Patent 5,481,771 to Burk, IV (“Burk”).
Claim 2.  The pillow cover as claimed in claim 1, wherein the pocket is on a top surface of the pillow case (Vogel, Fig. 1), and the pocket opening to allow insertion and removal of the support pillow lies on a side of the pocket (Vogel a pillow with a pillow case, but does not teach the location of the opening being on the side of the pillow case; Burk teaches a similar pillow case and teaches an opening on the side as seen in Fig. 5 at #60; it would have been obvious matter of design choice to provide the opening on the side as shown by Burk since applicant has not disclosed that the location of the opening solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with either the opening location taught by Vogel or the location taught by Burk).
Claims 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0351564 to Vogel, and US Patent 2,464,435 to Conradt. in view of US Patent 1,386,652 to Patton.
Claim 12.  The pillow cover as claimed in claim 1, further comprising a secondary pillow configured to fit within the center of the U-shaped support pillow (Vogel does not teach a U-shaped pillow configuration that has a secondary pillow in the center of the U-shape; Patton teaches a pillow with U-shaped removable portions; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the pillow of Vogel with secondary cushion within a U-shaped pillow in order to provide a user with more options for user configurations; furthermore providing such removable secondary cushions would allow various options for supporting a user’s head and shoulders as taught by Patton in column 1, lines 13-18 and column 2, lines 56-60).
Claim 17.  Claim 17 recites substantially the same limitations as are recited in claim 1, and is rejected in the same manner; see above.  Regarding amended claim language directed toward “a secondary pillow sized to fit in a center of the U-shape of the support pillow, the secondary pillow having a depth does not extend past a depth of the U-shaped support pillow” Patton teaches these features, as discussed with respect to claim 12.
Claim 18.  Claim 18 recites substantially the same limitations as are recited in claim 1, and is rejected in the same manner; see above.  Regarding amended claim language directed toward “a secondary pillow sized to fit in a center of the U-shape of the support pillow, the secondary pillow having a depth does not extend past a depth of the U-shaped support pillow” Patton teaches these features, as discussed with respect to claim 12.
Claims 3-6 are Claims 1, 10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0351564 to Vogel and US Patent 2,464,435 to Conradt, in view of US Patent 7,120,952 to Bass et al. (“Bass”).
Claim 3.  The pillow cover as claimed in claim 1, wherein the protective layer comprises an inner anti-bacterial, anti-microbial layer between the cavity and the pocket (Vogel teaches a protective layer on the U-shaped pillow on the  but does not teach an anti-microbial or anti-bacterial layer; Bass teaches an anti-microbial material discussed at least in the abstract; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Vogel with anti-microbial material for the predictable benefit of having a more sanitary pillow as discussed by Bass; regarding “between the cavity and the pocket,” it is inherent if all of the material of the apparatus of Vogel were constructed of the anti-microbial material disclosed by Bass that the layer of material between the two pillows of Fig. 1 would be anti-microbial).
Claim 4.  The pillow cover as claimed in claim [[1]] 3, wherein the inner layer is also at least one of water proof and tear resistant pocket (Vogel paragraph [0043] teaches a water-resistant cover; Bass also teaches water-proof layers).
Claim 5.  The pillow cover as claimed in claim [[4]] 1, wherein the support pillow is covered with an anti-bacterial, anti-microbial fabric (Vogel teaches a protective layer on the support pillow, but does not teach an anti-microbial or anti-bacterial layer; Bass teaches an anti-microbial material discussed at least in the abstract; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Vogel with anti-microbial material for the predictable benefit of having a more sanitary pillow as discussed by Bass; regarding “between the cavity and the pocket,” it is inherent if all of the material of the apparatus of Vogel were constructed of the anti-microbial material disclosed by Bass that the layer of material between the two pillows of Fig. 1 would be anti-microbial).
Claim 6.  The pillow cover as claimed in claim [[4]] 5, wherein the fabric is also at least one of water proof and tear resistant (Vogel paragraph [0043] teaches a water-resistant cover; Bass also teaches water-proof layers).


Response to Applicant's remarks and amendments

Applicant has amended the claims in a manner to claim a different embodiment of the invention.  The claims previously were directed toward a covering that covered both a rectangular pillow and a U-shaped pillow, with a single opening for both pillows.  Hammack teaches this feature.  After the above amendments, Applicant’s invention is directed toward an embodiment in which each of the two pillows is place in its own pocket, with its own pocket opening.  These features are taught by Vogel as discussed above.  Applicant’s arguments with respect to Hammack and Conradt have been fully considered, and Applicant’s remarks and amendments have overcome the prior rejections.  New rejections are entered herein as necessitated by Applicant’s amendments.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673